





Exhibit 10.45
DELL TECHNOLOGIES INC.




Amended and Restated
Compensation Program for Independent Non-Employee Directors




Each independent non-employee member of the Board of Directors (“Board”) of Dell
Technologies Inc. (the “Company”) shall be entitled to the payments described
below while serving as a director on the Board. Other directors of the Board
shall receive no compensation for their Board service. Any director compensation
policies enacted from time to time hereafter are deemed to be incorporated
herein upon their effective date, except as otherwise provided therein.


EFFECTIVE DATE: December 28, 2018


ANNUAL COMPENSATION:


•
Annual Board Retainer: $300,000, payable as follows:

⎯
$75,000 in cash (the “Annual Cash Retainer”), unless the independent
non-employee director (hereafter, a “director”) makes a timely election to
receive all or a portion of the Annual Cash Retainer in the form of deferred
stock units over Class C common stock of the Company (“Class C Shares,” and such
units, “DSUs”) (subject to the limitations described below), and

⎯
$225,000 (the “Annual Stock Retainer”), as follows:

o
50% in options to purchase Class C Shares (“Options”); and

o
50% in restricted stock units that settle in Class C Shares (“DTAs”);

unless the director makes a timely election to receive all or a portion of the
DTAs as DSUs (subject to the limitations described below), in which case the
director shall receive DSUs in lieu of such DTAs.
•
Committee Chair Retainers: $25,000, all payable in cash unless the director
makes a timely election to receive such payment in DSUs (subject to the
limitations described below), in which case the director shall receive DSUs in
lieu of such cash payment.

•
Sign-On Equity Grant: $1,000,000, paid in Options.

•
All of the foregoing equity-based awards will be granted under the Dell
Technologies Inc. 2013 Stock Incentive Plan, as amended and restated from time
to time (the “Plan”), with the Sign-On Equity Grant being made as soon as
practicable after the director becomes a board member, and with all other awards
being granted annually. The Sign-On Equity Grant vests annually in equal
installments over four years from the date of grant with full acceleration of
outstanding Options subject thereto in the event of death, permanent disability,
termination without Cause, or a Change in Control, as Cause and Change in
Control are defined in the Plan. The other equity awards are subject to vesting
as described below.







--------------------------------------------------------------------------------




TIMING OF ELECTIONS:


•
Generally: An election must be made prior to the beginning of the calendar year
to which it relates.

•
New directors: Each new director may make an election within 30 days after
becoming a director, but this election will only apply to the portion of the
Annual Board Retainer, Committee Chair Retainer (if applicable) or DTA grant
earned after the date of the election.

•
Once the calendar year to which an election relates commences, the election is
irrevocable with respect to that year.  A director may submit a new election for
each subsequent calendar year prior to the beginning of that calendar year (and,
if no new election is submitted, the current election will remain in effect for
subsequent years as provided in the election form).



INDIVIDUAL COMPENSATION ELECTIONS:


•
Directors may elect the form of payment of their compensation on an individual
basis.

•
Elections must be made in multiples as follows:

⎯
Allocation of the Annual Cash Retainer between DSUs and cash must be made in
multiples of 25%.

⎯
Allocation of the DTA portion of the Annual Stock Retainer to DSUs must be made
in multiples of 25%.

⎯
Election to receive DSUs (in lieu of cash) for a Committee Chair Retainer must
be made in multiples of 25%. 



ANNUAL BOARD RETAINER SUMMARY


Payment
Form
Maximum Allocation
Payment
Timing /Transfer Restrictions
Vesting+
Default Form of Payment?
Cash
$75,000
Lump sum following annual shareholders meeting. A director appointed other than
pursuant to election at the annual meeting shall be entitled to pro-rated
payment of the annual retainer fee for the partial year of service, payable in a
lump sum upon his or her commencement of service on the Board.
Not applicable
Yes
(for $75,000 of the $300,000 retainer)







--------------------------------------------------------------------------------




DTAs
$112,500*
Granted on or after the date of the Company’s annual shareholders meeting and
settling in Class C Shares following vesting. A director appointed other than
pursuant to election at the annual meeting shall be entitled to the pro-rated
portion of the annual DTA grant for the partial year of service, payable on or
after his or her commencement of service on the Board.


The Class C Shares received in settlement of the DTAs are subject to certain
transfer restrictions as set forth in the Company’s Amended and Restated
Management Stockholders Agreement (the “MSA”).
Cliff vesting after one year
Yes
(for $112,500 of the $300,000 retainer)
Options
$112,500*
Granted on or after the date of the Company’s annual shareholders meeting and
exercisable for the underlying Class C Shares when vested. A director appointed
other than pursuant to election at the annual meeting shall be entitled to the
pro-rated portion of the annual
Option grant for the partial year of service, payable on or after his or her
commencement of service on the Board.


The Class C Shares acquired upon exercise are subject to certain transfer
restrictions as set forth in the MSA.
Cliff vesting after one year
Yes
(for $112,500 of the $300,000 retainer)





--------------------------------------------------------------------------------




DSUs
$187,500*
Granted on or after the date of the Company’s annual shareholders meeting (or,
if a director is appointed other than pursuant to election at the annual
meeting, at a time following such appointment determined by the Board that is
compliant with Internal Revenue Code Section 409A) and settled in Class C Shares
on the earlier of (i) the termination of service as a director for any reason
and (ii) a Change in Control (as defined in the Plan) that also constitutes a
“change in control event” under Internal Revenue Code Section 409A regulations.
Cliff vesting after one year.
No
(Director may elect to receive all or a portion of the Annual Cash Retainer and
the DTAs as DSUs)



*The actual number of DTAs, Options and DSUs that will be granted will be
determined by dividing the portion of the Annual Board Retainer allocated to
such award by the fair market value of Class C Shares (or, for Options, by the
“fair value” of Class C Shares determined using a Black-Scholes or binominal
valuation model or such other valuation methodology as the Board may approve).
+ Upon the director’s termination from the Board:
⎯
Vesting of unvested awards is fully accelerated in event of death, permanent
disability or a termination without Cause (as defined in the Plan).

⎯
All unvested equity awards are forfeited upon termination for Cause (as defined
in the Plan).

⎯
Vested Options will remain exercisable until the earliest of (i) the nine-month
anniversary of the date of termination, (ii) the expiration of the Option’s
10-year term and (iii) the date on which the director is terminated for Cause
(as defined in the Plan).



+ All outstanding DTAs, Options and DSUs will vest on a Change in Control (as
defined in the Plan).


COMMITTEE CHAIR RETAINER SUMMARY


Payment
Form
Maximum Allocation
Payment Timing
Vesting+
Default Form of Payment?
Cash
100%
Lump sum following annual meeting.
Not applicable
Yes





--------------------------------------------------------------------------------




DSUs
100%
Settled in Class C Shares on the earlier of (i) the termination of service as a
director for any reason and (ii) a Change in Control (as defined in the Plan)
that also constitutes a “change in control event” under Internal Revenue Code
Section 409A regulations.
Cliff vesting after one year*
No
(Director may elect to receive all or a portion of the Committee Chair Retainer
as DSUs)





* See Annual Board Retainer Summary for how the number of DSUs granted is
determined.
+See Annual Board Retainer Summary for vesting of DSUs upon termination and
Change in Control (as defined in the Plan).


The Company does not pay any Board retainers or fees or provide any Board equity
grants not set forth above. These retainers, fees, or grants may be modified or
adjusted from time to time as determined by the Board.


This Amended and Restated Compensation Program for Independent Non-Employee
Directors supersedes all prior agreements or policies concerning director
compensation.






